The demographic future of Europe (debate)
The next item is the report by Mrs Castex, on behalf of the Committee on Employment and Social Affairs, on the demographic future of Europe.
Mr President, Commissioner, ladies and gentlemen, the debate we are continuing this evening began within these walls several years ago. It will not end with the adoption of this report, which still leaves some questions unanswered, and which we will undoubtedly have to come back to in the near future. In any case, I would like to thank the Commission for the quality of its communication, which has enriched the debate, and we have benefited from it in the Committee on Employment and Social Affairs.
In my report, I develop the consequences of demographic change, i.e. the shrinking of the active population, the growing number of elderly people, and the demographic imbalances between different regions of Europe. Is this to say it is impossible to act on the causes? I would first like to remind you that the 20th century saw two vast changes.
Firstly, women gained access to education and training on the same footing as men. Secondly, women gained control over their reproductive lives through contraception. These are two factors of women's emancipation. They mark great, and I hope irreversible, progress for humanity.
However, to have all the information for analysis at hand, two other things need to be added as well. All the studies show that European citizens would like more children than they actually have, and secondly, in Member States where the employment rate among women is high, the birth rate is also high. An active working life therefore does not prevent people from having children, provided that there is reconciliation of work life and family life for everyone, men and women alike. There is still a lot of progress to be made in this area, in all Member States.
Another point arose during our discussions, one that nobody essentially disputes. Economic insecurity and fear of the future are important factors behind the drop in the birth rate. When it is difficult to plan for the future, people hesitate to have children. This is a key point, and I think that the drop in birth rate recorded in the European Union is a serious warning from this point of view. To regain confidence in the future, our citizens need their job security and dignified living conditions restored. Enough of the causes, what about the consequences?
The main consequence is a reduction in the active population, falling from 331 million in 2010 to around 268 million by 2050. How can we maintain Europe's growth and competitiveness with a tiny active population? This is where the title of the communication takes on real meaning, Commissioner, and real force: turning a challenge into an opportunity. Europe still has some very high unemployment rates today, and the margin for progress in the employment of women, young people and older people, for whom the employment rate drops dramatically from the age of 52-55 years, remains great.
Is not the real opportunity of this demographic challenge, the objective of full employment, which is finally realistic, finally achievable and finally necessary? To achieve it we must implement a genuine human resources management policy and a real lifelong training policy. I say lifelong with reason, for that also means for employees over 50 who, along with other types of discrimination, also have to face discrimination on training and on promotion at work.
In my report, I put forward the concept of the active life-cycle to stress the need to consider a period of active life of around forty years - though it is up to the Member States to decide - of continuous employment, training, requalification, potential promotion, from the beginning to the end of a person's active life. Before considering raising the retirement age, it is necessary to make sure that everyone below that age is able to work, to exploit their skills and professional experience.
It is because there is a legal retirement age that people can think of going beyond it, depending on the arrangements defined by each Member State in line with its traditions of dialogue and consultation. On this point, the debate remains open.
The last point I would like to mention quickly is of course the use of immigration. There is much discussion of it making up for the drop in the active population, but immigration also stirs up a great deal of tension, as you know. For this reason I recommend a clear and reasoned approach to this issue. Immigration is not a new phenomenon in the European Union and, with a positive balance of two million immigrants per year - a figure that has been stable for several years - legal immigration contributes to the composition of the active population of the European Union, just as it contributes to the composition of European society.
We need to maintain this flow of immigrants and guarantee a legal status in our Member States for those we welcome, in particular fighting illegal immigration and the exploitation of illegal workers. The human dimension of immigration must govern our policies on the subject and family integration should not disappear from our guidelines.
In a provisional conclusion to this presentation, I would like to recall that, behind the average birth rates, the age pyramids and the ratios lie the issues of birth, motherhood, the place of women in society, the care we give to our elderly and the way we ourselves wish to end our lives. That is the reason why this debate is as interesting as it is impassioned, and I would also like to thank all the shadow rapporteurs for taking as much interest in this as I have.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I would like to thank all the Members of the European Parliament and above all the rapporteur, Mrs Castex, for her informative report on the Commission communication on the demographic future of Europe. I am particularly pleased by the fact that besides the Committee on Employment there were four other parliamentary committees dealing with this report: the Committee on Women's Rights and Gender Equality, the Committee on Civil Liberties, Justice and Home Affairs, the Committee on Economic and Monetary Affairs, and the Committee on Regional Development. This clearly gives the Member States a stronger political signal and indicates the importance of demographic issues in Europe today.
The European Parliament's analysis of the main demographic issues is to a great extent in line with the conclusions of the Commission's 2007 report. Both agree that ageing and declining birth rates are the result of social and economic development. Moreover, both Parliament and the Commission share the view that it is possible to respond to these phenomena constructively and successfully. Demographic changes present not only serious challenges but also new opportunities. The report points out, however, that it is important to respond both to the challenges and the opportunities now.
It is encouraging to see that the political response and measures outlined in the report more or less correspond to the Commission's proposals. Family policy is the sole responsibility of individual Member States. However, as the report rightly states, the European Union also a role has a role to play. The revised Lisbon Strategy provides a framework for modernising family policy through support for equal opportunities and above all support for initiatives aimed at attaining a better work/life balance. In this regard, we are happy to see the new European Alliance for Families, which was established at the European Council meeting in spring 2007. This Alliance represents another platform at EU level for the exchange of experience among Member States.
The report also rightly emphasises the changing relationship between the working and non-working sectors, stressing that the Member States will have to take all possible measures to deal with future shortages of workers in the labour market. They must first and foremost increase the participation in the labour market of young people, women and older people. There are a number of specific steps, which can and must be taken.
Ladies and gentlemen, let me mention migration briefly once again as it is such an important and sensitive area. It is quite clear that inward and outward migration are part and parcel of European history and the European way of life. It is vital to support integration from the start, rather than seeing migration solely as a security or policing issue. Migration is part of our European way of life and for the most part has positive and necessary effects for us all.
In conclusion, I would like to mention the issue of infertility. The European Parliament report draws attention to the increasing occurrence of infertility in couples: we know that there are some purely medical phenomena or causes of this problem, but it is also clearly connected to social conditions, in particular to couples postponing starting a family. I just want to reiterate that we must approach this issue in a coherent and comprehensive manner, not just from a medical standpoint.
Ladies and gentlemen, there is a long list of people waiting to join in the debate, so I will conclude my contribution and look forward to the discussion that will follow.
(Rapporteur on the Commission's Opinion for the Committee on Economic and Monetary Affairs) - (BG) Dear Mr. Commissioner, Dear Mr. Chairman, The overall demographic picture in Europe is very alarming. According to the Eurostat forecasts, the population in the 15 to 64 age bracket will be reduced by one million persons per year after 2010. This trend is due to two factors.
Life expectancy continues to grow in all EU Member States, which is a very positive development resulting from the good quality of life in the Community. However, it is an alarming fact that, at the same time, birth rates are very low, which leads to growing share of the ageing population.
It is this situation that brings about reduction of the share of people in the active age bracket and drop in labour productivity. The demographic problem threatens the stability of the European economy, the European social model, as well as the solidarity between generations.
In this context, I commend the European Commission's initiative to develop a common European demographic strategy as the only adequate way to meet this global challenge.
The Committee on Economic and Monetary Affairs of the European Parliament lays the emphasis on the economic tools that give opportunities to improve the demographic situation in the European Union.
The proposed texts point to several major lines of action, including: development of sustainable and balanced public finance; promotion of diverse financial instruments with guaranteed transparency and security; use of tax concessions for companies hiring aged employees; acceleration of the labouyr market liberalization process, or internal migration, to quote Commissioner Spidla in the enlarged EU even before 2014; encouragement of employment among young people and those with family responsibilities through innovative work schemes such as shift work, part-time work, and lifelong learning.
The emphasis is laid on the need for the Member States to fulfill their commitments under the Stability and Growth Pact as a way to overcome demographic challenges. The text includes also some more flexible mechanisms for voluntary retention of people above the minimumk retirement age according to the "salary and pension” formula.
The main idea is that if we wish to live up to the demographic challenges, we have to support the establishment of mechanisms enabling flexible employment forms and to encourage the voluntary continuation of active life even after the minimum retirement age.
Mr President, Commissioner, ladies and gentlemen, the effects of demographic change are very varied. While the outskirts of Paris are shaken time and time again by social unrest owing to the high rate of migration, in Brandenburg, where I come from, the regions are dwindling, people are moving away and the population is aging much more rapidly.
The ageing society places a burden on public budgets, with social benefits to be paid, and the Lisbon Strategy has undertaken to reduce these. However, in light of the real causes of demographic change, I wonder whether this reduction might not be counterproductive for the Lisbon Strategy. The Commission is making it fairly easy to blame women for the ageing of society, because they are not having enough children, but the real reasons are current and past political errors.
I would like to address just three of the points that have brought this imbalance in society into being. The first point is that analyses show that people do in fact want to have children, but parents - not just women - do not have children because the framework conditions are not right, because they do not have any social security, because - as has already been said - it is more difficult for parents to find employment and because career and family cannot be combined.
The solution to this would be a totally new paradigm in relation to work-life balance. The key would be to divide time for family and career equally between the sexes; the Dublin Foundation has carried out some excellent research on this. It is also vital that children are not seen as little tickets to poverty, as is the case in many Member States.
For policies of the Member States, what this means is sustainability in the social security system and, although this is an unpopular cost factor, it would put demographic change back on an even keel.
An interesting study carried out in the region that I come from illustrates the second aspect. In this study, it was established that young women were moving out of the area not because of the problems of combining work and family, but because of massive discrimination that started as soon as they left school. They are top people, the best in the class, the top graduates, yet they are still offered places on the lower-quality training courses and poorer opportunities to advance their careers. This means, then, that the European Commission can really be effective in the area where it really has competence, that is, in matters of gender mainstreaming - equal opportunities for men and women - to combat discrimination by introducing improvements to legislation and particularly by exerting pressure on Member States to implement legislation so that things finally get moving.
Thirdly, as draftsman of the opinion of the Committee on Regional Development, I would like to come back to the topic of the declining regions. In our opinion, we are critical of the way in which the state administrations are still erecting huge barriers to effective involvement by citizens and to the development of innovation and creativity. By doing this, they are hindering plans for successful regional development.
At the same time, there is a tendency for political leaders to simply write off regions, to withdraw from them claiming that the state has a responsibility to provide basic needs, to simply give up on them. This is no solution for Europe because over the long term, over generations - as history shows - it will become incredibly expensive. In reality, it is the task of the state administrations to pick up on the impetus provided by civil society and cooperate with it to pull the regions out of this dilemma.
In this connection, I call on the European Commission to pick up on input from civil society especially, to promote civil society by coordinating the exchange of experience between regions where things are going well and highlighting good examples of tried and tested practice. These are concrete solutions in which the European Commission can be active without always holding women responsible for demographic change.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (HU) Thank you, Mr President. For decades, we have been learning that climate change and pollution of the environment threaten our future. The Hampton Court summit drew our attention to another process that is becoming risky: Europe is growing old.
Based on the responsibility it feels in this area, the LIBE Committee made three recommendations to the rapporteur and the EMPLOI Committee on matters relating to civil rights. I would like to thank them for studying our recommendations and taking them into account.
The first area is support for families and children. Legislating on family support systems falls under national jurisdiction, and yet the assumption of obligations in respect of families with children is also a moral question, and an important part of European values. Equal opportunities for families with and without children are an extremely important Community interest. The basis for ensuring the rights of children, however, is that future generations should also feel responsible for the world outside the family.
After analysing the legal and illegal forms of migration, LIBE has drawn attention to the fact that the requirements of an ageing society and of the labour market require a consistent, complex migration policy. We are delighted that the report goes into this in detail.
In the year of cultural diversity, I might add that, according to experts and science, there may be a direct relationship between migration and the rate of population growth, since the large number of children in second-generation immigrant families is falling, while the presence of immigrants may change the desire of the host population to have children.
Ultimately, discrimination against the elderly and older workers may prevent people who are not young from staying in the labour market. I would like to emphasise that they cannot be forced to work longer, they must have a real opportunity to choose, and lifelong learning is necessary for this. Familiarisation with modern communications technology improves their chances of finding work and opens windows to the global world of elderly people.
In its opinion, LIBE asked the Commission repeatedly to make a recommendation on a general anti-discrimination directive, and we hope that this report will speed up the process. Thank you, Mr President.
Mr President, indeed, why are we women having fewer children? The multitude of reasons and proposed political solutions are contained in the opinion of the Committee on Women's Rights and Gender Equality. My fellow Member Mrs Castex has already successfully incorporated almost all of it in her report. Thank you, Mrs Castex.
How, then, can we help women to fulfil their desire to have children? Firstly, equal pay for equal work! That is the only way both parents will have an equal say when they decide who takes parental leave after the birth of a child.
Secondly, both parents are equally responsible for bringing up their children. We need fathers' help. Without the support of the father of my four children, it would be impossible for me to work here.
Thirdly, employers must facilitate parental leave for their employees, with support from the state if necessary. A country that wants children must put children at the centre of its policymaking.
Fourthly, we need high-quality childcare and a child-friendly environment, no matter what the parents' income. Anyone who does not agree does not deserve to hear the laughter of children.
Thank you very much. May I also thank you on behalf of all fathers for that speech.
We shall continue the discussion, and in this section the discussion will be opened on behalf of the political groups by Mr Fatuzzo, on behalf of the European People's Party (Christian Democrats) and European Democrats. Three minutes, if you would be so kind.
Mr President, ladies and gentlemen, I am delighted to speak on this occasion, first to compliment the chairman of the Committee on Employment and Social Affairs, Jan Andersson, for presenting this own-initiative report by the committee, so brilliantly and vehemently written by Mrs Castex in a series of consultations, with the participation of all the members of the committee - some in a particular way - and after nine years as an MEP, I would also like to say: at last we have a report in Parliament that talks about pensioners and the elderly! Indeed, it mentions them a great deal. Tomorrow morning, in my explanation of vote, I will tell you how many times the words pensioner and elderly appear in this report.
It also talks about other things, of course, about the birth rate, about children and about skills training, but I want to highlight this, Mr President: why are we finally talking about the elderly? I am convinced that this is because all the governments are very concerned because having so many elderly compared with so few workers means paying much more for pensions, paying much more for healthcare than in the past.
Just look back 20 years, 10 years, 30 years, 50 years, nobody bothered to think that the elderly needed assistance, that the elderly needed support, that people with elderly parents needed more time off work than in the past. We are beginning to talk about pension schemes, and we are beginning to say there should be more children, and that mothers should be given more help. Did we need this cataclysm to happen, which was compared with climate change by someone who spoke before me?
From bad things, Mr President, I believe good things come, because what I see in this report I approve of wholeheartedly. Finally Europe, in the person of the European Parliament, is showing us how really to be a State. I hope Member States follow this example.
on behalf of the PSE Group. - (SV) Mr President, Commissioner, I want to begin by thanking the rapporteur who has done tremendously good groundwork but also has managed the negotiations between the different political groups excellently.
As someone said earlier, this is a big challenge. Not a threat, but a challenge for the European Union. I will try to keep to the three main areas that form the structure of the rapporteur's report.
First of all, birth rate. We have too low birth rates in Europe and I share the view that this is due, to a large extent, to inadequate political decision-making. It relates to men and women today wanting to be, and being needed, on the labour market but, at the same time, wanting to become parents and have children. We must encourage this combination in the Member States so that parents, both men and women - and this is important to stress - can combine their working life and parenthood. It relates to compensation for parenthood based on the principle of loss of income, linked to working life, at a high level so that people can stay at home and not need to suffer financially.
Secondly, we need to expand high-quality childcare. We have a long way to go. We have targets, but few Member States meet the targets for the expansion of childcare at present.
Then it concerns older people on the labour market. It is a paradox that we enter working life later and leave it sooner. We must create conditions with various measures in relation to health and safety at work, the possibility of further training, and flexible solutions in the grey area between working life and retirement, in order to enable parents to remain in work.
Lastly, migration. We need people who come from other parts of the world in our society in order to develop and maintain our welfare society. We must therefore create an integration policy where they are integrated into our society and are not excluded. We must assist that policy, as there is no conflict with our welfare society. On the contrary, it is a prerequisite for developing it.
on behalf of the ALDE Group. - Mr President, this has been a difficult report. There has unfortunately been very little time to reach compromises or for real debate on some of the issues - hence the large number of amendments.
However, I am pleased with many elements of what we do have, such as the need to tackle the issue of elder abuse. More needs to be done, urgently, to end the physical, financial, emotional and other forms of abuse regularly suffered by older people. The latest estimate puts the number of older people that have suffered abuse at over 10%, which is a staggering figure. That is why I welcome the Commission's intention to bring forward a communication on that issue. But we must do more. Member States must also work towards ensuring independence, free personal care, lifelong learning and freedom from discrimination at the workplace for all older people. That means, of course, fully implementing the 2000 Employment Directive and then building on it.
We must work to put an end to employees being thrown onto the employment scrapheap, whether at 50, 55 or 65. An arbitrary age of statutory retirement must be abolished, whilst ensuring a statutory pension age, set at Member State level. There is a very clear difference between the two. Individuals then have a choice to stop work and take their pensions, or to continue working and either take their pension or defer it until they choose to stop working. Unfortunately, I was unable to achieve consensus on this, and therefore it is not in the report, but I believe Member States must be encouraged to look at this for the future.
I have tabled a number of amendments on behalf of my group, which I hope other Members will see fit to support, but most of the issues covered by this report should remain within the competence of the Member States. There is, of course, still a great deal we can do in terms of exchange of best practice.
Mr President, as the rapporteur correctly observes, the demographic situation depends on natural population growth, average life span and migration flows. I would add a fourth consolidating element to this dynamic, in the form of interpersonal relations and the political will that influences them.
Man is a particularly demanding and difficult animal, who does not just reproduce when the time is right, but must additionally have suitable and proper conditions for doing so. The 20th century, and especially the years following World War II, did not fill mankind with particular optimism and a desire for procreation. It was as if the world did not appear sufficiently interesting to man to prompt him to bring children into existence.
Today the time has come, now that we have understood the causes of the pessimistic demographic picture of Europe's future, to begin putting the situation to rights. Immigration, as it appears from the report, is not an adequate solution to the problem. Above all, we need to create appealing conditions for Europeans that offer an incentive to quicken natural growth. I support all the solutions proposed in the report, and I would place an emphasis on two.
Care such as we have never before provided should be lavished on the family, and especially on women, who not only devote their time to motherhood, but also look after ill and elderly family members. This work demands to be covered by a special occupational status linked to remuneration. Furthermore, each child must have a guaranteed place at a crèche and at pre-school following the mother's return to work.
Finally, demography is a problem that is, among other things, political, and we are politicians; we are in a position to rectify this poor state of affairs.
It is true that there are demographic changes in the population of EU Member States which it is important to take into account but, in the analysis made, it is not sufficient to say that there is a falling birth rate and the population is ageing. The analysis needs to be taken further, seeking the causes and indicating measures which do not jeopardise mankind's progress and all that civilization has achieved to date.
Thus we must not compromise the advances attained through applying scientific progress in order to improve people's living conditions in terms of preventive medicine, better healthcare, nutrition and housing, reduced working hours, and support for mothers, fathers and children, which has resulted in constant and regular increases in life expectancy.
The existence of public policies in fundamental social areas, in particular universally accessible public services, especially in the areas of health and education, has made a decisive contribution. The fact that workers' achievements as regards organisation and working time, improved health and safety conditions in the workplace and progress on work breaks and holidays, proper wages and secure jobs have been enshrined in law has also been very important.
However, increasingly neoliberal policies, whose essential instruments are the Lisbon Strategy, the Stability Pact and the guidelines of the European Central Bank, have led to the liberalisation and privatisation of public services and an increase in precarious employment, which particularly affects women. The rise in the retirement age is making it even more difficult for young people to find employment with rights, and universal access to public services and proper housing has also become more difficult.
These factors all tend to reduce the birth rate. That is why we need to change policy as a matter of urgency. That is why we need to replace the Lisbon Strategy with a European strategy for solidarity and sustainable development that opens new horizons for Europe, of decent jobs with rights, in particular for women and young people, reduced working hours with no reduction in pay, better salaries, an end to discrimination, particularly wage discrimination against women, greater economic and social cohesion, adequate protection, and public and universal social security, guaranteeing a better quality of life and greater social justice.
Hence the urgency of creating more, better and affordable facilities for childcare and for the care of dependent persons and of making public pre-school education generally available free of charge, so as to promote good working conditions which make it possible to reconcile work and family life. This in turn requires stable employment and working hours, and respect for the social role of mothers and fathers.
That is also why it is necessary to allocate greater budgetary resources to less developed countries and why all Member States urgently need to ratify and apply the UN Convention on family reunification for migrant workers.
on behalf of the IND/DEM Group. - Mr President, this is a report on preparing for demographic change. Does this mean we are giving up and accepting the dire prediction in the 2005 Green Paper?
When that paper came out we saw it as a challenge to change. Among other things, we wanted to find a way to enable women to have the number of children that women said they wanted. Are we now throwing in the towel?
Our desire to raise birth rates is undermined by our policies. Our competitive strategy is based on increasing consumerism. Yet consumerism can be a deterrent to having children. In consumerism we are taught to be selfish. Look at the advertisements. Pamper yourself; have it all; buy.
For most people, having children and a family is the opposite. It demand selflessness, sharing and putting others first. As we become consumers we increasingly ask, can we afford a child? And we weigh up the cost of a child against the cost of getting ahead or a social life or a car or a house or a vacation. The child often loses with the potential parents saying either 'no, thank you,' or 'not yet'.
And of course we must tackle infertility. But with over four million abortions a year in Europe, we cannot really say that our falling birth rate is primarily about infertility.
I asked my intern to read this report and she made an interesting comment. Where are the men? If we want to talk about gender equality and demography, we need to talk about both genders being equally and fully responsible for rearing children. For many valid reasons, we have had to emphasise the cause of women. But have we reached a point where we have sidelined men? Raising a child is an enormous task. Although we must give all the help we can to single mothers and their babies, the state is at best a poor substitute for a caring, supportive and, dare I say it, protective father.
Many women do not want to undertake motherhood without an involved father. Security is important in motherhood but financial security is not the whole story. We must encourage an emotional environment that is conducive to having children. Our culture needs to encourage men to step up to the plate.
More than anything, having children is about our closest relationships which is why more and more childcare - though useful in getting women into the workplace - will not help increase the birth rate. To rectify our demographic crisis we must restore the basic integrity of human relationships. We must foster trust, patience, fidelity and love. Only in this atmosphere can men and women feel happy and secure enough to start a family and with real support for this family and family life, we will see an increase in births, plus the revitalisation of Europe.
(DE) Mr President, the European Union is facing demographic change as never before. By 2030 we will be lacking more than 20 million people of employable age. Two employed people will have to pay for one pensioner. The good news is that people will live longer, and today's elderly people are healthier than previous generations. The bad news is that the younger generation is too few in number and this will have dramatic consequences for urban planning, the construction of dwellings, the education system and the way work is organised.
We need a more family-friendly environment in our Member States, more childcare choices, more workplace daycare centres, better opportunities for combining family and work, greater participation by women in the working world, more part-time work for parents and a secure return to work after child raising. Above all, we need stable career development paths and sufficient income, because these make it easier for people to want to have children.
We also need significantly greater investment in people, to improve general education and specialist training levels. Lifelong learning programmes should benefit not only young people but also older people, who will want to work for much longer and who can manage a solid workload and are highly skilled and highly motivated.
We should not expect too much of Mrs Castex's own-initiative report. The legal status of social services of general interest remains controversial. We are against an EU-wide framework directive or binding regulations. Furthermore, company pensions that have been established on a voluntary basis should not be burdened with additional obligations, such as, for example, criteria relating to family policy. This is a question of social security, a question of taxes, and therefore a classic matter for the Member States.
With these considerations and the amendments proposed by the Group of the European People's Party (Christian Democrats) and European Democrats, the report has become more substantial. With this report, we can hold a discussion of the necessary breadth about the consequences of the dramatic demographic changes.
(ES) Mr President, Commissioner, thank you very much for attending this very interesting debate. I would also like to thank Mrs Castex for producing this report and for enabling us to go deeper in a discussion that is helping us a great deal.
In a country such as mine - Spain - which is going through a demographic crisis that, if possible, is more serious than the average in the European Union, this type of communication from the Commission and this type of debate are very helpful, because this is a deep-rooted, structural problem rather than a short-term situation, and these things take the problem out of the national political debate and make it much broader, with greater capacity for analysis and response.
Indeed, as the Commissioner said, we are facing a problem, but we also have an opportunity. The opportunity should materialise through tackling this problem, not only in its effects - that there are more elderly people in Europe, that Europe is ageing - but also in its causes.
We need to prevent Europe from ageing, because we are not going to avoid having more elderly people: science and medicine have brought us to this point and progress will continue to be made. The problem, as other Members have said, is that we need birth policies, demographic policies and we need children in Europe, that is what we need. We need to work in all areas, but with the understanding that it is a serious and fine problem that we are going to pass on to future generations if we do not lay the foundations for solving it now.
I am among those who believe that Europe's social model is not the problem, but on the contrary it could be the solution.
The ageing of Europe and the low birth rate in Europe would be even more serious without our social system. Other societies such as, for example, China, where they are going to experience something very similar, are going to pay even more dearly than us for the lack of efficient, intelligent and rational social models.
Because, in short, the problem is going to be that change is inevitable and we are going to have to change. Our social system can change its techniques without changing its values. I think that the fundamental issues are solidarity, reconciling family and work life (to give fresh opportunities for families to produce new generations) welcoming immigrants, not as a burden, not as something that is negative for our societies, but as a phenomenon which, if we are able to integrate it, is once again going to help us to tackle this problem. Finally, there needs to be a major discussion about the role of women in our society, a discussion that needs to be conducted, as always, in the light of solidarity.
(Applause)
(ET) Commissioner, Mr President, ladies and gentlemen, the average birth-rate in Europe today is 1.5, but this means that there is no population growth. The Member States have studied the situation and their inquiries show that on average people would like to have two or three children. It is clear that there is a mismatch between people's wishes and the reality.
This is the 21st century and women long ago stopped being satisfied with the role of housewife and child-carer. They are educated, they want to work and have careers; the income they receive from work provides a better standard of living for their families. However, we must be able to influence the birth rate, and to establish a situation in which the number of children a family wants to have becomes a reality. Our families need a sense of security that the birth of a child will not shatter a career, in other words there needs to be a better balance between work and family life, for both mothers and fathers.
Parents want to enjoy a sense of certainty that they can provide their children with a good education and with the skills to pursue their interests, with the material support of the State where necessary. Without this sense of security people will not have children. Immigration as a means of increasing population is a naive route to take. It is only a partial, short-term approach. We should pay more attention to innovation, not immigration.
Time will not permit me to talk about all the factors but I should like to emphasise that the demographic situation depends greatly on a gamut of decisions and legal rules in fields ranging from labour and family law to environmental law and national security. In conclusion I would like to thank Mrs Castex for her important report which contains a great deal of female empathy.
(PL) Mr President, the draft resolution once more draws attention to the demographic threat facing Europe. Responsibility for the future of our continent, and for its social and economic development, demands that special attention be given to this issue. A birth rate of about 1.5 on average is too low. In order to guarantee a simple replacement of generations, this figure must exceed 2.15.
Promotion of model families with a small number of children or none, conditions of family life that do not guarantee a decent and stable economic situation (as a result of the impact of unemployment and lowered employment standards, particularly as regards the duration of employment) and punishment of women for motherhood through pension systems have undoubtedly contributed to the threats that have arisen. The ageing of society, which stems to a significant extent from the otherwise positive phenomenon of longer human life, but also from the deteriorating ratio between the number of people who are gainfully employed and the number of pensioners, is causing major financial problems for pension systems. In this situation, action must be taken to bring about change.
I am, however, going to dissent from the conviction to be found in the report that this problem will be resolved for us by migration movements. Studies carried out in Poland by the Institute for Market Economics indicate that the boost to population numbers achieved by this method will be barely 2-3%, in other words far too small. This method also gives rise to social problems, as can currently be seen in Denmark, France and Germany. Integration processes take a long time.
I would like to draw your attention at this point to the report's suggestions regarding rights for the families of economic migrants. The amendments that I have proposed result from a lack of precision regarding whether this means family in the sense of the law of the emigrant's country of birth, or of the country that is accepting the emigrant. I am particularly concerned about potential polygamy and the legal and economic consequences arising therefrom in the case of social services being made available to these families. I would also like...
(The President cut off the speaker.)
Mr President, the word 'integration' has been used 24 times in this report. The proposed integration of immigrants out of the national taxpayers' pocket has not taken into consideration one important aspect, namely religion and civilisation. Militant secularists of socialist origin avoid this subject, although the Muslim population is shooting up.
By 2025, one in three people living in Western Europe may, or will, be Muslim. The Archbishop of Canterbury has recently suggested that Europe should adopt Sharia law, which the President and the establishment of this Parliament would probably call 'multiculturalism'. This brings a confused debate to the fore that has been developing over the ways and possibility of integrating and assimilating the new immigrants flooding into the continent.
Does assimilation mean that immigrants should absorb and be absorbed into European civilisation, or does it mean that they should join the descendants of old European nations to create some sort of new European man? Or is the creation of a common civilisation either undesirable or impossible?
Although Europe has always had its full share of varying cultures, it has also had a mainstream Christian culture or civilisation, so to speak, in which most of its people, whatever their identities, have shared. For almost 20 centuries, this civilisation has been the central and the lasting component of the European legacy. One has to ask: would Europe would be the Europe it is today if, in the seventh and eighth centuries, the ashes of ancient Rome had been conquered and settled not by Christian societies but by Muslim and any other? The simple answer is no. It would not be Europe. It would be Egypt or Libya.
Fortunately, there are people who will not accept cultural rights as a cover for Sharia. Religion should be protected from the State - the European State, in particular. It is only Christianity that can integrate other religions into a shared European project, by acknowledging what secular ideologies cannot. I believe that Europe can do that and Europeans should recommit themselves to Christian culture and the traditions and values of liberty, equality, law and individual rights that, for over 20 centuries, have been embraced by Europeans of all nations and that have been the source of prosperity and moral leadership in the world.
This report can integrate nobody and nothing. It is a symbol of dead men walking. It might create a continent of zombies, unaware of their national identities.
(PT) Mr President, Commissioner, ladies and gentlemen, increased life expectancy and a constantly falling birth rate will mean that the current European demographic dependency index will rise from the current 49% to 59% by 2025 and 77% by 2050.
Thus the European Union is facing an unprecedented problem, since in the future European cities will have a very high proportion of old people and society will therefore be very different from what we have today.
That trend will mean there will have to be profound changes in important aspects of public policies. In addition to social security, there will need to be changes in health and care services, tax policy, spatial planning, immigration, security, culture, tourism, leisure, and so on.
Financing of pension schemes will also have to be rethought, so that it is no longer predominantly State-based, and even if it is, contributions will not come almost exclusively from wages.
Given the far-reaching consequences of demographic change, it needs to be considered from the point of view of the public administration and the social fabric, requiring the mobilisation of all economic, cultural and social operators in a structured analysis and debate on the various options as regards the measures to be taken. Hence the value of this report.
Once again we are facing an area where it is essential and urgent to step up social dialogue; indeed there is no other way to tackle this issue.
I agree with the Commission's statement that boosting the birth rate, in view of the urgency and scale of the matter, will entail the setting of a long-term strategy. That is the only way we shall be able to take preventive action and, at the same time, help the European Union to seize the opportunities which fall within a policy to boost the birth rate.
(DE) Mr President, today, at this late hour, we are discussing a report that deals with Europe's demographic future, with the public virtually excluded. The rapporteur deserves the highest praise for this report because in it she has dealt with our existential societal, political and social questions. The result should make compulsory reading for all MEPs who hide behind the day-to-day pragmatics of politics and ignorance of reality.
The report reveals how and where the chill of the economy and the rat race can be combated with social warmth. Predictions of the way things will develop are there too, to open our eyes and develop a political philosophy of an inclusive society. That relates to the ever-changing question of what constitutes a family, which needs to be revised, and the fact that in today's well-off society, having children is connected with the fear of poverty.
In industrial firms - and this is par for the course - parental leave is denied by macho managers who have never had a social life. In addition, it is impossible to count the number of employment relationships and workplaces that make people wonder whether children are 'affordable'.
The additional measures listed in the report are necessary in order to turn a demographic development into a 'win-win' situation. One thing is certain: the society of tomorrow will look different. Whether generational conflict will become a socio-political apocalypse and potentiate the possibility of conflict between rich and poor depends on the here and now, and whether politicians are prepared to think politically and work sociopolitically.
This report is more than a bad weather forecast that we can put up with today because things might improve tomorrow. This report is a clear call to change and develop our society, and most particularly it is an opportunity to improve our personal understanding of society. My thanks to the rapporteur once again.
(FR) Mr President, Commissioner, as Mr Ettl said, we are facing a great challenge. All our fellow citizens have now realised that the climate is a challenge. Few have realised that democracy is a challenge.
However, having said that, where is the demographic problem in Europe located? In the towns, of course, since 80% of the population is concentrated in towns. What is the issue for citizens today living in towns, and for mayors, since I know other fellow Members, MEPs like me, are also the mayors or deputy mayors of their towns?
Let me take two sets of examples. A set of economic examples on the one hand. Where towns either have to accommodate a large population or, as in certain towns in East Germany, watch many of their inhabitants leave, in the second instance this means unoccupied housing, unused roads, districts heated for no reason, empty schools and, in the first it means building a school for EUR 5 million, as I have just done in my town, or a new neighbourhood centre for EUR 7 million. These represent economic expenditure that has to be borne by the towns and by the towns' taxpayers.
However, this is not just an economic challenge, it is also a human one because, in these neighbourhoods, when you see people who are isolated, when the whole neighbourhood is ageing, when you cannot hear the happy shouts of children playing in the street any more, that is a human relations problem. There are jobs that nobody wants, as you know. You cannot find a plumber in some small towns. We do not have enough nurses any more in my town. We do not have enough home helps any more, so people have to wait. Instead of having two hours' help per day, we only get one. This is a serious human problem.
Commissioner, going beyond the report by my fellow Member, Mrs Castex, which I will be delighted to vote for tomorrow, I would ask you, in my capacity as chairman of the Urban Housing Intergroup, to put forward a proposal on towns for us, so a chart can be set up in the near future for each town that enables us better to understand and control the demographic situation in our towns in the medium and long term, so decisions can be taken on housing, transport, schools, etc.
(PL) Mr President, the report under discussion is proof of the EU's powerlessness even to evaluate the situation. We are on board a demographic Titanic, and no-one has even asked the orchestra to start playing, yet here we are, holding debates of such crucial importance in the evening, when the audience is at a minimum.
We have a demographic crisis in the EU. While the report talks of changes, the argument of Recital F clearly contradicts that of paragraph 1. There is talk of women's infertility, but what about that of men? There is talk about the infertility of couples, as if homosexual couples could be fertile. There is talk of infertility, but nothing is said about abortion being the main cause of falling population numbers in Europe. In the last 50 years, about 75 million abortions have been carried out in the 27 Member States. Were it not for that, the population of the European Union would be 15% greater, and we would not have a crisis.
In the EU we are always talking about rights, and never about duties, or about duties with regard to the future. This can only be described as adults entering a second childhood. That is why we have a crisis: children cannot have offspring, and neither can old people, but without offspring there is no future.
(HU) Thank you, Mr President. The report on the demographic future of Europe is an important report, since it deals with solving crucial problems such as stopping the ageing of society, increasing the desire to have children, improving the balance of work and family life, employment opportunities for women, care of the elderly, provision for the needy alongside work, and not least the matter of the long-term sustainability and financial viability of the great social welfare systems.
At the centre of these questions are the family, the question of the division of labour within the family, a husband and wife working at the same time, provision for and educating more and more children, and continuing to provide and care for elderly dependants. How can adult members be encouraged to work and have children at the same time? And we must also see that we would like to encourage active old age at the level of Union policy at the same time, that is to say, by making employment alongside a pension attractive, pushing the age limit a little further within the scope of what is possible and reducing early-retirement pensions through indirect incentives.
We can only achieve these objectives, which depend on one another, if we pay particular attention to two considerations: supporting families and improving people's state of health. It is clear that we can only count on increasing the desire of the elderly to work if they are suitably healthy and are capable of continuous employment without any obvious problems.
It is unfortunate that many Member States are withholding and reducing health grants for budgetary reasons, and that more and more burdens are being placed on workers, including the elderly and needy. This is the wrong direction. It does not help to implement the Lisbon Strategy, and it does not help to solve demographic problems either. The situation is similar with regard to family support systems, and here too we need to increase them, rather than withhold and reduce them. Thank you very much, Mr President.
(RO) Mr. President, Mr. Commissioner, dear colleagues, the Castex report is very important for the future of Europe and I would like to congratulate Madam Rapporteur for its content.
A correct demographic policy involves a basic matter: we should not establish for the future generations tasks that are almost impossible to solve, taking into consideration the conditions predicted for the next decades. Briefly, we have to find solutions adapted to the present, but especially to the future.
The European demographics are a problem all over the Union, and I would like to draw attention to the fact that the region I have the honour of representing has acute problems in this field. Indeed, the social-cultural reality resulting from the long communist experience has directly influenced the demographic processes of the Eastern European countries, Romania being a specific case.
The answer to the demographic challenge is simple at first glance: the Member States need to rapidly revise their demographic policies in order to eliminate the negative consequences of the decrease in population and demographic aging. Although the solutions are not always as simple as the questions, I would like to emphasize the importance of item 10 in the report, which requests the Member States to adopt measures in order to create quality and affordable child care services, in compliance with the Barcelona objectives, so that, by 2010, the Member States should create services that will allow taking care of at least 90% of the children aged between 3 and the school-age and at least 33% of the children younger than 3 years of age. It is a generous and necessary objective at the same time.
I consider that providing direct financial support in the form of cash is a solution, but only for the moment, this is why emphasis should be laid on providing support to the parent in a relationship with the employer and on quality and affordable services for child care and education, for the purpose of ensuring balance of the family and professional life. The European institutions and the Member States have started to become aware of the importance of demographic policies, but this is not enough. We need a first step, an exact record of the demographic situation in the European Union.
(The President interrupts the orator)
Mr President, first of all, I would like to say 'well done' to the rapporteur. This is a very comprehensive report on a major issue for the EU: dealing with the demographic challenge.
I would like to mention just two areas covered in this report: the situation of carers, in particular family carers, and the issue of pensions. In the context of carers, the report reminds Member States of the multiple disadvantages faced by carers and also asks that greater support be offered to carers, in particular the right of access to flexible or part-time work. This will facilitate carers in making choices and having a reasonable work-life balance.
Indeed, the recent preliminary ruling by the Court of Justice supporting the case for constructive dismissal brought by a carer in the UK would indicate that the Court of Justice may be thinking along the same lines.
This report also stresses that access to adequate services for those who need care plays an important role in ensuring the full and equal participation of men and women in the labour force. This will help us in achieving the Lisbon objectives. However, adequate services should, of course, be provided in any case.
The report also highlights the massive disparity in average occupational pension between men and women. This is often due to career breaks taken to care for children or elderly relatives. And the report calls on Member States to take action to ensure that work breaks for maternity, paternity and parental leave do not constitute a penalty when pension rights are being calculated.
It is crucial that today's carers, many of whom operate on a 24/7 basis, are not the next generation of older, poor people. In order to ensure this does not happen, Member States must take action to deal with the issue of pensions for carers. It would be totally unacceptable if those who carry the burden of caring were to be denied an adequate pension.
(PL) Mr President, when I was at primary school, 100 million Europeans were aged 14 or under, like me. When I am an ancient 87-year-old, there will be just 66 million children of that age in Europe. At present, one in four European citizens is over 65, and in 40 years' time one in two Europeans will be in that pensionable age group.
Let us remember that these numbers are not just dry statistics. This alone will cause a massive rise in public spending and benefits. In Europe, including in my country, we have a demographic crisis. If we look back 100 years, one in six or seven citizens of the world was European, but in 40 years' time one in 20 people will live on our continent.
What, then, should we do? Promote motherhood, create economic incentives for having children, including tax breaks, support large families - but one thing we clearly must do is treat infertility. Today we complain and end up talking about the problem of immigrants, but the source of these difficulties lies in the demographic decline of the European peoples.
(SK) Mr President, Commissioner, I find it worrying that the birth rate has been falling for several years now and that the indications are that by 2050 there will be a change in the population structure of the European Union. Not only will the overall population of the European Union grow old; there will also be a shortage of people of a productive age. As a result, the Union will face a loss of competitiveness compared with regions recording significant demographic growth.
The demographic imbalance could then affect the financing of social welfare and pension systems. However, this situation is nothing new and the present adverse demographic changes force us to ask important questions; when looking for solutions to the changes we have to analyse their causes and consequences. In my view, one of the main causes for this demographic winter are the adverse conditions and trends that are trying to weaken the traditional family unit of a man and a woman, the role of motherhood in women's life, the role of men as children's fathers, the economic and social benefits for families with several children, etc.
As a father and as a doctor of medicine I welcome those sections of the report that talk about protecting motherhood and providing socio-economic support for families and activities that will enable men and women to better reconcile their family and working lives. I also agree with the pragmatic and rational approach to immigration policy. I just want to mention that, as far as I am concerned, a rational immigration policy means manning those posts that have long been unmanned in the EU Member States. It is precisely in this area that we need a well-considered and well-prepared European policy. When applying the so-called Blue Card system, Europe should choose, as part of the immigration process, only people who are qualified and who can work in those professions in which our market is lacking manpower.
Another positive aspect is, in my opinion, the possibility of adoption for unfertile couples, and creating good conditions for foster families. (I am about to finish.) However, I do not agree with the promotion of assisted reproduction as an option for infertility treatment since...
(PT) Mr President, Commissioner, ladies and gentlemen, the question of Europe's demographic future has merited significant attention from this Parliament. In Lisbon, I advocated, together with my colleague, Edite Estrela, a public hearing on demography and solidarity between generations during the debate on the Bushill-Matthews report. The report by Mrs Castex, for which I congratulate her, falls within a broader perspective - that of the demographic future of Europe.
The challenges of solidarity are not just between generations, but also between regions, and cover the integration of migrants, human resource policies and, of course, the challenge of demographic renewal.
Such demographic renewal, ladies and gentlemen, involves considering the importance of childcare facilities, which make it easier for parents to enter the labour market and help to combat poverty, particularly for one-parent families.
It is also important, however, to take into account that some of the objectives aptly laid down in Barcelona in this and other fields, have not yet been achieved in various countries; I would stress greater participation by women in working life and support for employment for the over 55s.
From the tax point of view, too, it is important for Member States to reflect upon the possibility of promoting effective measures to boost the birth rate, in order to reduce the financial constraints on choosing to have more children.
Let us be clear, it is still important that workers should be able, if they so wish, to prolong their working life within the existing legal framework of each Member State, but the right to a pension at the legal age must be safeguarded. It is, of course, essential to work towards greater sustainability of social security systems.
The future of Europe in population terms has much to do with immigration from the south, and therefore the education systems need to take into account the needs of immigrants and their families, so that they can feel happy and fulfilled in the various EU Member States.
In conclusion: the demographic future of Europe depends also upon us, the European Parliament. I am sure we shall measure up to our responsibilities.
(PL) The demographic future of Europe is a long-term problem. Europe is ageing rapidly. We are threatened by a diminution in the working-age population, a fall in economic competitiveness and a decrease in funding for social care and keeping pension systems in equilibrium.
The great expansion of the European Union and the migration of people from the new Member States to the old Member States in search of earnings have relieved this problem in Western Europe, but have not solved it. Europe's ageing process continues and decisive action is needed in the following areas, among others: protection of human rights and employment rights, promotion of a pro-family policy, medical care and social aid, and improvements in human resources management, and immigrants must be included in this. These steps will produce the desired result only as long as globalisation processes do not destroy mankind and the family, and as long as the highest value is actually man and not capital.
(SK) Europe is facing a significantly negative demographic trend indicating that within 50 years vast demographic changes will take place in the Union. A falling birth rate, gradual ageing and dying out of population are the most serious problems today. Under certain circumstances there is even a threat of the end of European civilisation. We need to be truthful when discussing the reasons for this situation.
During the last 50 years or so, tens of millions of inhabitants of Europe have not been born because pregnancies ended in artificial abortions. Young people have not been brought up to behave responsibly in sexual matters; sexual freedom is a typical feature of today's society. There has also been a rise in marital breakdowns during the last 50 years, divorce, incomplete families, and more and more children born outside marriage. Add to this enormous devaluation of the value of a child: for example, what percentage of the cost of one or two cars can an entrepreneur write off as tax annually and how much of the cost of a child can a parent write off? Our social policy rewards those who have few children or none at all and concentrate primarily on their working careers. We have a social policy that forces families with several children into poverty and dependency on State benefits. The State is the main, decisive body involved in judging and redistributing, and in pursuing intergenerational solidarity through tax and social legislation. The media and society put women under enormous pressure, making them believe that only the work they carry out as part of their jobs has any value and purpose. Childbirth and bringing up a child are still seen as a necessary evil. Motherhood has practically no value. In monetary terms its value is not even expressed by a minimum wage.
There are certainly other causes but those mentioned above are those that have destroyed Europe's demography. Only by eliminating them can we again make Europe the continent of the future and hope, because a continent without children is a continent without a future.
(PT) Mr President, Commissioner, I should like to begin by thanking Mrs Castex for her excellent work.
Demographic change is a great challenge for Europe. A hundred years ago the population of Europe represented 15% of the world's population. In 2050 it is likely to account for only 5%. Each woman in the European Union has, on average, 1.5 children, which is below the figure of 2.1 children required to sustain the population.
The situation is serious and is going to have negative consequences for the economy, social security systems and the very composition of society.
It is therefore necessary to take measures such as the ones recently adopted in Portugal with an investment of more than EUR 100 million to provide crèches and nursery schools throughout the country, going beyond the goals of the Lisbon Strategy. The granting of a pre-natal allowance to the most needy pregnant women, family allowances for immigrants' children, extension of maternity leave, a 20% increase in family allowance for one-parent families, tax benefits for businesses which install or subsidise crèches for their employees, the setting up of a maternity benefit, public support for medically assisted procreation - are good examples for other countries to follow.
(EL) Commissioner, no doubt everything my fellow Members are repeating to you will induce you to include the demographic problem among the most fundamental issues in the new social agenda - and we expect to receive it as your proposal for 2008.
With the planned life-cycle approach, demographic development is linked to the necessity of monitoring and forecasting needs for future skills to create dynamic human capital in the employment market. This is needed to boost hopes of maintaining the comparative advantage of the EU's developmental capabilities.
I congratulate Mrs Castex on her patience in carrying out such a difficult assessment. We can see in her report an unbroken chain of problems set out in summary form. Horizontal actions will provide the solution.
In the spirit of the Commission communication, a presentation has been given of the problems that demand good practice at national, regional and local level in a range of sectors. The first necessity here, as we have already heard so many times, is to reinforce intergenerational solidarity through multi-faceted material and moral support of the family. This should be the case wherever the family may be - in a city or a remote village; its members, whatever their age or origin, and whether they are locals or immigrants, should all benefit.
The fact that families live in a Member State must permit them to develop their capacities as sources of wealth production. Families are at the heart of development: they provide labour, consume goods and produce new dynamic members. What is needed for the creation of new families is a guarantee of legal security, the safeguarding of policy continuity and, above all, honest dialogue in the public and private sectors.
(RO) Dear colleagues, first of all I would like to specify the quality of Mrs. Castex's report, a report on a decisive theme for the future of the European social model, as well as for the economic growth in the European Union area. I would also like to welcome the presence of Commissioner Spidla and his inclination towards social matters. I thank Mrs. Castex, especially for the attention given to the woman's status and her dignity, compliance with her civic rights and freedoms.
I don't need to remember here the dramas lived by the women in Romania during the communist period, when abortion was illegal, the human tragedies generated by the abortions the Romanian women initiated for themselves with primitive means. The film that won the 2007 Cannes Palme d'Or Award, directed by a Romanian, Cristian Mungiu, offered a real image of this veritable national trauma Romanian dealt with, a situation that seems difficult to understand, I know, in a normal world.
Eastern European countries experienced a true demographic shock after the fall of the communism. For more than one and a half decades, the demographic increase was negative and we timidly witness a slow change of this situation. Nevertheless, in general, there are many things to be done in order to change this situation in the European Union countries, and the measures proposed in the report seem adequate to me and they should be adopted by the national governments and supported by the Commission.
Another aspect I would like to mention refers to the pension system. All over Europe, the young people's age for entering the labour market has upsettingly increased, at the same time with the decrease in the retirement age. Several countries complain about the fact that they have a labour force deficit on the one hand and, on the other hand, people around 50 years of age retire or can no longer find a job. I appreciate the measures proposed in the report in relation to this problem as well.
(BG) Mr. Chairman, Colleagues, Europe is the first region in the world to feel the effect of demographic challenges.
The demographic development is the result of three factors: birth rate, life expectancy, and migration flows. Birth rates have declined in the European Union for the last three decades and no reversal of the trend is observed. In some Member States it is going downward, while in my country, Bulgaria, it can be called "domgraphic collapse” with the lowest birth rate and the highest mortality rate in Europe.
At the same time, life expectancy is on the growth. This is a stable trend that will have its impact on all aspects of the economic and social development of European citizens in future.
Let us take, for example, the old-age dependence ratio. Currently, it is 1 to 4, as it has been pointed out here. It is expected to become 1 to 2 by 2050. But even today, this delicate ratio is already a fact. Once again I am going to quote the example of Bulgaria, where the ratio between pensioners and people at work is already 1 to 1.2.
As to migration flows, our approach should focus on their effective management rather than their excessive control. What we need is a more flexible policy of the Community and the Member States to immigrants, especially those comong from third countries. Immigration could be a positive element but it is not the panacea to resolve any aspect of the existing demographic problems.
All these examples come to show that demographic challenges are a fact and we have to face them now. We have to change the perspective from challenges to oppoortunities. There seems to be too much talk and too little action with regard to demographic changes. Therefore I firmly support the understanding that the demographic development should be a horizontal policy issue to be mainstreamed in the various policies of the Community, and of the national, regional and local authorities.
(RO) We have here a very good report, which seems to have said everything. We thank those who worked on it. Nevertheless, allow me a reformulation that is not a figure of speech. Our general goal, as politicians, is to arrange relationships between people in the society, so that we can all live as long as possible keeping harmony between us and nature. If we accept this goal, we have no demographic problem.
In fact, we are subject to a demographic study only by an unjustified simplification and ignorance of what we are. There are other indicators measuring the situation of people, as population, and we know them. They are called human development indexes. From this point of view, the European Union countries are ranked at the top of the most advanced countries, which is good. The challenge is not to change the demographic behaviours, but to accept that we need to change our economic and social model. It is superior to other models, but inadequate. It lagged behind our own development as people. There is a gap between our general goal and the organization of the social environment and the economic relations, between declaration and facts.
We say it is necessary to have more children born. In the meantime, 30% of Europe's children live below the poverty threshold. We ask women to give birth to children, but single mothers experience the biggest risk of exclusion. The employment rate has to increase, but social services should not be financed. We export problems and we want to import solutions, but citizens are not a market. We have to humanize the economic and social relations if we want to solve this problem. This is the big challenge.
(HU) Mr President, I am addressing you now on behalf of a region in demographic crisis and one of the sickest nations in that region. As a Member responsible for public health, I cannot emphasise strongly enough how closely our demographic problems are linked to public health problems. In my homeland, Hungary, more people die from cancer than anywhere else in Europe, and this too is contributing to the fact that each year 50% more people die than are born.
The Castex report on the demographic future of Europe rightly points out that a new policy must be drawn up in the interests of renewal. Allow me to give just one example: whilst the population of Islamic countries will grow to 1 300 million by 2050, Europe will fall from 495 to 400 million.
This new demographic policy must be built on two bases: the family, as the most important basic unit of society, and healthy people. Families must be guaranteed a system that encourages them effectively, and protection. Today, in many Member States, having children is equal to having poverty. But there are many good examples too. There are some countries where the state takes the additional burden from the shoulders of large families. This good example must be implemented everywhere.
Health is a condition for quality of life. Citizens must be made interested in preserving their own state of health. They will obtain the state support necessary for this in every material area, such as compulsory screening tests and free sports opportunities, and all along intellectual lines, that is, with education in health and demographic knowledge.
It is in the fundamental interests of every Member State to improve its demographic and health situation. This is particularly important in Hungary, where the population might fall below 10 million in future, and where the average life expectancy is ten years lower than the European average. The future of Europe depends on the demographic performance of the generations living now. What a government fails to do today with a bad policy will be difficult to rectify later.
(SK) Ladies and gentlemen, people in the European Union are living longer and longer. That is a positive phenomenon. On the other hand, there is a steady decrease in the number of young people. The number of people in the productive age group will start to fall within no more than three or four years. Today the ratio is three people of working age to one person of pension age; it will be just one and a half people of working age in 2050. How do we solve the economic effects of the ageing of the population?
Firstly: we must find jobs for more people. The traditional policy of men working and women carrying out family duties is not creditable any more. Most women wish both to become mothers and to have a professional career. Public policies must back both wishes. The Scandinavian countries are a good example. Their active labour market policies combined with better care for women with children offer the best quality of life.
Secondly, we must reform the social welfare systems designed to care for older people and for people who have reached pension age. If we do not do this on the grounds of social equality and solidarity, the losers will be mostly older people. In order to achieve a long-term improvement, we need reforms of pension systems and medical care systems, and investment in good health. Older people have accumulated a lot of knowledge and experience and we need to motivate them to continue to work for longer in their lives.
Ladies and gentlemen, the Lisbon Strategy is beginning a new cycle, giving us an opportunity to introduce reforms that will increase productivity at work and help to create jobs, thus helping to reduce the economic impact of population ageing.
(RO) Ladies and gentlemen, at present, Europe is dealing with substantial demographic challenges that will have a long-term impact on its future. Therefore, today's debate is not only welcomed, but also necessary for ensuring a good future and sustainable development.
Of all the report's recommendations, I consider that 3 ideas should constitute the core of the European demographic policy. In the context of the population aging trend, the European Union should first of all pay particular attention to children and young people. Child protection and providing a solid opportunity for personal and professional evolution for young people are strategically important for the future, and the development of these objectives should be integrated into a comprehensive policy of family protection and women's promotion.
The second element, education, is in close correlation with the above-mentioned principle. A competitive Europe involves human resources able to face the new challenges, as well as scientific progress, public health and an adequate living standard. The achievement of these objectives unquestionably depends on the level of education and lifelong training of all the generations.
Finally, migration inflows represent the third decisive factor since immigration is an important premise for ensuring demographic equilibrium and economic growth. Therefore, I welcome the Rapporteur's call to consider immigration a positive element of the European population, but, especially, to consolidate the European policies in the field of social integration of immigrants, and the fight against discrimination and xenophobia.
In conclusion, I would like to emphasize the need to mobilize public policies at all the necessary levels in order to successfully implement the mentioned objectives. Local and regional authorities have a decisive role in this direction and they should be constantly involved.
(LT) Congratulations to the rapporteur on having prepared such an excellent document. I would like to point out that both our success and our failure in implementing it will be of huge importance for the future of the European Union. There is a possibility that several smaller EU nations could find themselves on the brink of extinction in 100 years' time. The aging population reflects an increase in quality of life and social solidarity as well as the devaluation of the family. It could hinder the progress of Europe but, with the relevant precautions in place, new possibilities may arise.
The countries that joined the EU in the new millennium in particular are feeling the burden of these problems very acutely. Their citizens are plagued by pitiful pensions, birth rates lower than the EU average, alcohol and drug abuse... This area benefited from a sufficient number of crèches and infant schools before the transition to the market economy, when most of them were closed down. There is mass emigration from the new accession countries, especially the Baltic countries, Poland, Bulgaria and Romania, to the richer Member States. This represents an immense loss of hard-working hands and educated minds, people who were educated in their countries at great cost.
I support the proposal to allocate structural funds to compensate for this damage, but it is not enough. There should be additional financial support for new accession countries, which are most unfortunately suffering from 'brain drain', as they have lost their best scientists, doctors, engineers and artists to the richer Member States. I support the proposal to enable older people to work part-time, as they would then be able to pass on their experience to the younger generation.
Mr President, can I suggest that this is a very depressing debate, although it is based on a very factual and thorough report, for which I congratulate the rapporteur. Maybe it is on too late at night because one could get nightmares based on the demographic trends that are contained in it.
Certainly if we do nothing, the forebodings contained in the report may yet come to pass, although some Member States are reacting and putting in place measures to support men, women and children and that is positive.
Ironically, I grew up in an era where they told us we had too many children, and being one of a family of eight was probably large in the European context, although I am happy to say that my mother, at 85, is still alive and well.
The simple truth is that women cannot do it all. We cannot have children, hold onto a job outside the home, mind elderly parents and participate in wider society. Something has to give. I think the problem is that the birth rate is the issue that has given, if you like, in all of this. But, ironically, I have great faith in humanity, realising the reality of where we are at and adjusting to a more balanced look at what is needed for a vibrant society and again placing a greater value on children. Perhaps this debate tonight will add to that.
(BG) Mr. Chairman, Mr. Commissioner, The most important feature of this report is its link to realities in life. Demographic problems do exist in Europe and in some countries they acquire the dimensions of a crisis. They have their root causes and national specificities but they also share some elements in common.
The consequences ahead of us are very important indeed: the inability to resolve major social and economic issues of Member States with our own human resources, which will evolve in the near future; the deeply changing structure of migration flows which, in its turn, generates new challenges. A policy oriented to young generations, maternity, social protection and economic support to young women and men and their families, and responsible parenthood are essential for overcoming demographic problems. Maternity should be recognised for the purposes of calculating the length of service.
Demographic problems should also be incorporated in the education and training of each generation to come. Otherwise, the problem witll be postponed from one generation to another and mount to bring about new crises. Let us not forget the sexual education, the education in good parenthood, and the solidarity between generations. Governments should be more committed to the raising and education of children and their accommodation at creches and kindergartens.
Mr President, I would like to thank the rapporteur for an excellent report.
Improving life expectancy in a static or declining working-age population will imply an increasing dependency across Europe, with serious implications for our competitiveness with other economic regions, for pensions, health and indeed long-term care expenditure.
Interestingly, the age structure of the Irish population is different to most other countries in the EU, and in fact our demographic situation is quite favourable over the medium term.
Our peak population age group is now about 10 to 15 years younger than in the EU-25 in general. But by 2050 our population structure will be quite similar to the rest of Europe, with the old-age dependency ratio projected to rise to 45% in 2050, compared to an EU average at that point of 53%.
Interestingly, in 1845 the Irish population was over 8 million. Twenty years ago it was 3.5 million. Today it is 4.25 million. Our relatively high fertility levels have been augmented by increasing immigration and the return of economic exiles in recent years. If that is maintained it will help to support the balance between the generations.
(PL) Mr President, in rising to speak in this debate, I wish to draw attention to the following problems: among the important causes of a low birth rate in Europe we have, firstly, difficulties in reconciling family life with working life, i.e. the inadequate number of places at nurseries for small children and the lack of socio-economic support for families and for women's employment.
Secondly we have uncertainty arising from the material and employment situation that young people face, with a lack of employment continuity, late access for young people to employment, and finally expensive housing, which is consequently inaccessible to young people. What is needed is support for families through the tax system, chiefly the structure of income tax on natural persons and VAT; in the former instance the best solution is the kind adopted in France, for example a family quotient enabling the tax burden for families bringing up children to be markedly reduced. In the latter instance, what is needed is preferential tax rates for children's goods.
Thirdly we must maintain application of the principle of intergenerational solidarity in social security, in other words the principle that the working population bears the costs of benefits, pensions and health care for those who are not working - that is, children, young people, people who cannot manage on their own and, lastly, old people.
Mr President, inside the European Union, Britain has lost control of its borders. Immigration to Britain is now uncontrolled, unlimited and indiscriminate. As far as anyone knows, immigration to Britain is currently running at about half a million people per year. Taking into account those who leave, the net increase in population is about 200 000 per year, or a million people every five years.
The birth rates of the immigrant population are much higher than that of the indigenous population. The dramatic rise in population in England, in particular, is fuelled purely by totally unnecessary immigration. Demographers have calculated that, on current trends, within two generations, the native British, and especially the English, will be an ethnic minority in their own land. Britain simply cannot control its immigration policy inside the European Union, and that is yet another good reason why we should leave.
Member of the Commission. - (CS) Ladies and gentlemen, let me emphasise once more the high quality of Mrs Castex's report, as it clearly provided the platform for a wide-ranging debate, which touched on almost all the fundamental issues.
It would be very difficult to try to respond to all the issues raised, so allow me just to state briefly that the European Commission's fundamental principle, which is reflected in all our documents, is based on equal opportunities; in none of our documents would you find the idea that demographic development is a problem for one gender only. It is quite clear that it is an issue of equal opportunities and equal rights for men and women. It is also evident that one of the answers to this problem is creating an active society, which means a society with the highest possible level of social inclusion, a society that can offer opportunities of active employment to as many individual members as possible.
Let me also say that as a result of earlier debates a more stable and constant platform has been established, including the demography forum and the Alliance for Families. I would also like to point out that the Commission has been working with the social partners on assessing the possibilities of legislative initiatives in the area of work/life balance. The Commission is focusing, too, on immigration with a view to the gradual development of a more cohesive European policy, including, for example, the Blue Card proposal.
Ladies and gentlemen, I would also like to say that, regardless of the fact that - as in all debates - this debate has encompassed some extreme opinions, we are starting to see a general consensus and, in my view, this consensus sits very well with the basic recommendations that the Commission presented at the beginning of this demographic debate.
As I have said, a stable platform has been established and I therefore expect this debate to continue, because I believe, as almost all of you do, that Europe's demographic development is one of the basic components that will determine our future both in the medium and long term.
Mr President, I will be brief because many things have been said.
I would like to thank Mr Špidla for having pointed out that the issue of demographics is not an issue about women only, and that it concerns women, men and couples. I would like to point out, for my fellow Members who made the criticism that men had been forgotten, that I devoted a paragraph in my report to the issue of promoting paternity law and developing the involvement of fathers in family life.
Anyway, to try to round up a bit what was said and sum up the main thrust of the report, I would like to highlight the strong demand that exists for effective public policies. These are policies, in the plural, concerning support, care and education, which might seem slightly paradoxical for an issue that in fact relates to the intimacy of couples and the family. However, I believe that an appeal is being made to the public authorities at European level, and in the Member States, that needs to be heard and must be taken on board.
I would also like to underline this issue of strong demand for solidarity, not only solidarity between the generations, which we have dealt with several times in this House, but solidarity between different regions. Mrs Schroedter and Mr Beaupuy highlighted and recalled this evening how important it is to take account of the regional imbalances the demographic issue will cause between ageing regions that demand more care and therefore more expenditure, and younger regions that will be creating wealth, because that is where the productive population will be. This is something the European Commission has to take into account in managing the EU Structural Funds and Cohesion Funds.
Finally, the issue of the job market, as Mr Andersson, Chairman of the Committee on Employment and Social Affairs, mentioned, is an important issue in the demographic question. It is not peripheral, because it will be necessary to do more with a smaller, shrunken active population. From this point of view, the calls for better management of human resources, for investment in lifelong education and training are extremely important, and they must be heeded not only by the public authorities in these particular cases, but by all the social partners, particularly companies, because they have a major responsibility in this area.
This debate is therefore not yet over.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (HU) The ageing of the population brings with it some significant economic, financial and social challenges. It will have a serious impact on growth and will place significant pressure on social benefits, so it is crucial to prepare for it.
Dealing with the demographic problems is thus a multi-faceted challenge that requires complex, strategic analysis, planning and social dialogue. It is not only about the gradual fall in the population, but also about the sustainability of the European social model for the welfare of European citizens, ensuring European economic development and global competitiveness at international level, that is to say, it is about the future of Europe, our future, and so looking for the solution is a common interest.
The Member States of the European Union must use all the instruments possible to support demographic renewal, which must be based on the sustainability of closer solidarity between the generations than previously, on ensuring the implementation of equal opportunities in practice, on reconciling professional and private life, on fully implementing the Barcelona objectives, on creating the conditions for active old age and on specific measures to promote the social inclusion of immigrants and ethnic minorities. The results we want can only be achieved by common goals, common interests, common collaboration and compulsion to achieve the goals.
in writing. - (RO) The demographic strategy of the European Union refers to many aspects of a social and economic nature. Nevertheless, I would like to emphasize the importance of a coherent youth policy, especially as regards access to the labour market.
It is a known fact that, at present, the 25-to-30 age segment is in a relatively small percentage on the European labour market as compared to other population categories. The European Commission and the Member States should increase the number of legislative initiatives and pilot-programmes in order to facilitate the employment of young people. Examples of such initiatives could be: providing tax incentives for the companies employing young people or extending the range of flexible labour contracts.
Secondly, especially in the new Member States, we are dealing with the problem of the regions collectively left by young people. By the structural funds it makes available for the Member States, the European Union's cohesion policy should create favourable conditions for young people so that they can develop their professional and business projects in the communities they come from. Member States should supplement the European Union's financial support by actions such as: priority access of young people to land and dwellings, tax incentives for the enterprising young people or access to subsidized loans for young people's projects.
in writing. - Europe is not ready for the challenges posed by our demography.
For 60 years, Europe has put its trust in a pyramid scheme. It works as long as every generation is much larger than the previous one. But, today, European families are raising fewer children than their parents.
I would like to point out that in the 21st century the low birth rates present less of an economical danger than they did 60 years ago. Progress of technology lets us produce much more goods with much less labour. Globalisation means that the countries with young and growing populations will help us to carry the pension burden, if our policies allow it. My country, Estonia, is a great example of a successful transition to a funded pension scheme.
At the same time, Estonia feels that low birth rates endanger the sustainability of our culture, maybe even nationhood. This is the problem of many smaller nations.
If we want to preserve Europe as we know it, we must protect our cultures also by protecting our families. We, the policymakers, must to make sure that technology and globalisation are our servants, not masters. This report is a good start.
Mr President, according to demographic predictions, in 2050 the average age in Europe will have risen from 39 (as it was in 2004) to 49, which will have an impact on the population structure and the age pyramid.
This will cause, among other things, a fall in the number of young people, a diminution in the working-age population and a rise in the average life span. These changes are giving rise to an increase in the cost borne by society in connection with maintenance of the occupationally passive population. They will also enhance regional differences, which are characterised by an outflow of young people, thus enhancing society's ageing process, or a positive migration balance which retards this process.
Immigration, however, is only a short-term and partial solution, so Member States should take steps towards respect for gender equality, social and financial support for families and protection of motherhood. Only societies for whom children are a policy priority and who promote a pro-family environment will be in a position to contend with unfavourable demographic changes.
I want to emphasise that an increase in the average life span is something positive, so preventive measures must be taken to combat poverty among pensioners and to enable them to live out their last years with dignity. Member States should petition for the creation of affordable care structures for people who cannot manage on their own and for children. Member States should also draw attention to the problem of infertility, as it has an enormous impact on a process that is amplifying the growth of demographic imbalance, and to cooperation in overcoming difficulties.